Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 5, 2014

                                      No. 04-14-00531-CV

                            IN THE INTEREST OF RVM, ET AL.

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-01410
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The clerk’s record has been filed. However, one of the three reporter’s records, which
were originally due on August 4, 2014, has not yet been filed. Mr. David R. Zarate is one of the
court reporters responsible for preparing, certifying, and filing the reporter’s records in this
appeal.

        Texas Rule of Appellate Procedure 35.1(b) requires a court reporter to file a reporter’s
record in an accelerated appeal within ten days. TEX. R. APP. P. 35.1(b). Further, with regard to
parental termination accelerated appeals, Rule 28.4(b)(2) states that while we may grant the court
reporter an extension of time, “the extension or extensions granted must not exceed 30 days
cumulatively, absent extraordinary circumstances.” TEX. R. APP. P. 28.4(b)(2).

         On August 20, 2014, this court ordered Mr. Zarate to file his portion of the reporter’s
record in this appeal no later than September 1, 2014. On September 2, 2014, Mr. Zarate filed a
Notification of Late Record stating he was prevented from timely filing the record because of
“Daily Docket and numerous other records and appeals.” Mr. Zarate stated he “hopefully” could
file the record by September 15, 2014.

        Mr. Zarate’s reason for not timely filing his portion of the record—which he states is only
215 pages—is inadequate. Although we understand there are competing demands on a court
reporter’s time, these demands do not constitute extraordinary circumstances and cannot justify
lengthy delays in filing the record and potential prejudice to appellant’s rights. Nevertheless,
Mr. Zarate will be granted one final extension of time until September 15, 2014. If Mr. Zarate
does not file his portion of the record by September 15, 2014, we will order him to appear before
this court and show cause why he should not be held in contempt. No further extensions of
time will be granted.
       Because the trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed, the clerk of this court shall also cause a copy of this order to be
served upon the Honorable Charles E. Montemayor. See TEX. R. APP. P. 35.3(c).



                                                      _________________________________
                                                      Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court